DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2018, 06/10/2020, 09/29/2020 and 02/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2013/0066749 A1 Cooke et al.

Regarding claim 1, Cooke discloses a command-adaptive order processing terminal (Cooke Abstract, consumer transactions; Para.  [0081] full service restaurant ordering), comprising: a display, configured to display electronic orders for preparation (Cooke Para. [0009] display device that is capable of displaying transaction details; Para. [0060] the transactions details are displayed); a motion sensor, configured to detect distance to and movements performed by a user working in proximity to the terminal when the terminal is operating in a 3D gesture mode (Cooke Para. [0009] the human interaction device is configured for voice or human gesture actions; Fig. 19, use of both voice and gesture; Para. [0168] gesture based machines have camera, microphone; Fig. 1, step 2208 is described in Para. [0178] as listening or looking for a preset instruction); a microphone, configured to detect a voice command spoken by said user when the terminal is not operating in said 3D gesture mode (Cooke Para. [0009] voice commands to interact with the user; Para. [0044] microphones and cameras used to capture human interaction; Para. [0158] acoustic signals captured by a microphone; Para. [0178] Fig. 1, if voice commands are spoken, then the transaction will proceed using voice commands, NOT gesture); and a configuration manager, coupled to said display, said motion sensor, and said microphone, configured to enable said 3D gesture mode upon detection of said voice command, and configured to subsequently capture said movements of said user from said motion sensor (Cooke Para. [0178-0179] In step 2208, the voice or gesture command activates the processor device, preset voice commands may include anything programmed, which would reasonably include enabling the already available gesture; Fig. 21), to transmit said movements via first messages to a backend server, to receive second messages from said backend server providing 3-dimensional (3D) gestures that correspond to said movements, and to access and execute commands corresponding to said 3D gestures to modify display of said electronic orders on said display (Cooke Para. [0178-0179] in step 2210, the voice or gesture is sent to the backend server to initiate the gestured modification; Fig. 21; Para. [0107] the code is extracted from the gesture received, and may retrieve the information from the code server; Fig. 22, optional signals used for the order; Para. [0138-0140] the display is shown to be connected to a network 1530, which may be connected in a forward and reverse direction with 1530A; the ability for the processor to connect to a backend server which contains stored information about what commands are associated with specific speech and visual gestures may be display in Fig. 14).

Regarding claim 2, Cooke discloses the command-adaptive order processing terminal as recited in claim 1, further comprising: a local gesture table, coupled to said configuration manager, that provides a mapping from said 3D gestures to said commands to be executed by the terminal, wherein said configuration manager executes said commands via data sent to said display (Cooke Fig. 22, the gesture symbol associated with the transaction command to be executed by the terminal).

Regarding claim 3, Cooke discloses the command-adaptive order processing terminal as recited in claim 2, wherein said display comprises a touchscreen display, and wherein the terminal is employed in a food preparation environment to fulfill said electronic orders (Cooke Para. [0081] the quick payment may be applies to a food ordered, which includes order taking and billing system), and wherein said user is not required to touch said display in order to modify display of said electronic orders (Cooke Para. [0185] the signature may be captured with a touch pad, but the processor may also be equipped to understand gestures, like the okay symbol, to confirm a transaction).

Regarding claim 8, Cooke discloses a command-adaptive order processing terminal (Cooke Abstract, consumer transactions; Para.  [0081] full service restaurant ordering), comprising: a display, configured to display electronic orders for preparation (Cooke Para. [0009] display device that is capable of displaying transaction details; Para. [0060] the transactions details are displayed); a motion sensor, configured to determine distance to and movements performed by a user working in proximity to the terminal when the terminal is operating in a 3D gesture mode (Cooke Para. [0009] the human interaction device is configured for voice or human gesture actions; Fig. 19, use of both voice and gesture; Para. [0168] gesture based machines have camera, microphone; Fig. 1, step 2208 is described in Para. [0178] as listening or looking for a preset instruction); a microphone, configured to detect a voice command spoken by said user when the terminal is not operating in said 3D gesture mode (Cooke Para. [0009] voice commands to interact with the user; Para. [0044] microphones and cameras used to capture human interaction; Para. [0158] acoustic signals captured by a microphone; Para. [0178] Fig. 1, if voice commands are spoken, then the transaction will proceed using voice commands, NOT gesture); and an order processor, coupled to said display and said motion sensor, configured to maintain current states of all orders being fulfilled, said order processor comprising: current state fields, each maintaining a current state for a corresponding one or said orders being fulfilled (Cooke Para. [0053-0055] the order is maintained and processed from selecting menu items, to payment fulfillment; Para. [0083] the terminal may also be used by servers, in order to inform the kitchen staff of orders and maintain the transactions within the restaurant); and a configuration manager, coupled to said display, said motion sensor, and said microphone, configured to enable said 3D gesture mode upon detection of said voice command, and configured to subsequently capture said movements of said user from said motion sensor (Cooke Para. [0178-0179] In step 2208, the voice or gesture command activates the processor device, preset voice commands may include anything programmed, which would reasonably include enabling the already available gesture; Fig. 21), to transmit said movements via first messages to a backend server, to receive second messages from said backend server providing 3-dimensional (3D) gestures that correspond to said movements, and to access and execute commands corresponding to said 3d gestures to modify display of said electronic orders on said display (Cooke Para. [0178-0179] in step 2210, the voice or gesture is sent to the backend server to initiate the gestured modification; Fig. 21; Para. [0107] the code is extracted from the gesture received, and may retrieve the information from the code server; Fig. 22, optional signals used for the order; Para. [0138-0140] the display is shown to be connected to a network 1530, which may be connected in a forward and reverse direction with 1530A; the ability for the processor to connect to a backend server which contains stored information about what commands are associated with specific speech and visual gestures may be display in Fig. 14).  

Regarding claim 9, Cooke discloses the command-adaptive order processing terminal as recited in claim 8, further comprising: a local gesture table, coupled to said order processor, that provides a mapping from said 3D gestures to said commands to be executed by the terminal, wherein said configuration manager executes said commands via data sent to said display (Cooke Fig. 22, the gesture symbol associated with the transaction command to be executed by the terminal).  

Regarding claim 10, Cooke discloses the command-adaptive order processing terminal as recited in claim 9, wherein said display comprises a touchscreen display, and wherein the terminal is employed in a food preparation environment to fulfill said electronic orders (Cooke Para. [0081] the quick payment may be applies to a food ordered, which includes order taking and billing system), and wherein said user is not required to touch said display in order to modify display of said electronic orders (Cooke Para. [0185] the signature may be captured with a touch pad, but the processor may also be equipped to understand gestures, like the okay symbol, to confirm a transaction).  

Regarding claim 15, Cooke discloses a command-adaptive order processing method (Cooke Abstract, consumer transactions; Para.  [0081] full service restaurant ordering), comprising: displaying electronic orders for preparation on a display (Cooke Para. [0009] display device that is capable of displaying transaction details; Para. [0060] the transactions details are displayed); employing a motion sensor to detect distance to and movements performed by a user working in proximity to a terminal when the terminal is operating in a 3D gesture mode (Cooke Para. [0009] the human interaction device is configured for voice or human gesture actions; Fig. 19, use of both voice and gesture; Para. [0168] gesture based machines have camera, microphone; Fig. 1, step 2208 is described in Para. [0178] as listening or looking for a preset instruction); utilizing a microphone to detect a voice command spoken by the user when the terminal is not operating in the 3D gesture mode (Cooke Para. [0009] voice commands to interact with the user; Para. [0044] microphones and cameras used to capture human interaction; Para. [0158] acoustic signals captured by a microphone; Para. [0178] Fig. 1, if voice commands are spoken, then the transaction will proceed using voice commands, NOT gesture); and enabling the 3D gesture mode upon detection of the voice command, capturing the movements of the user from the motion sensor (Cooke Para. [0178-0179] In step 2208, the voice or gesture command activates the processor device, preset voice commands may include anything programmed, which would reasonably include enabling the already available gesture; Fig. 21), transmitting the movements via first messages to a backend server, receiving second messages from the backend server providing 3-dimensional (3D) gestures that correspond to the movements, (Cooke Para. [0178-0179] in step 2210, the voice or gesture is sent to the backend server to initiate the gestured modification; Fig. 21; Para. [0107] the code is extracted from the gesture received, and may retrieve the information from the code server; Fig. 22, optional signals used for the order; Para. [0138-0140] the display is shown to be connected to a network 1530, which may be connected in a forward and reverse direction with 1530A; the ability for the processor to connect to a backend server which contains stored information about what commands are associated with specific speech and visual gestures may be display in Fig. 14).  

Regarding claim 16, Cooke discloses the method as recited in claim 15, further comprising: mapping the 3D gestures to the commands to be executed by the terminal, and executing the commands via data sent to the display (Cooke Fig. 22, the gesture symbol associated with the transaction command to be executed by the terminal).  

Regarding claim 17, Cooke discloses the method as recited in claim 16, wherein the display comprises a touchscreen display, and wherein the terminal is employed in a food preparation environment to fulfill the electronic orders (Cooke Para. [0081] the quick payment may be applies to a food ordered, which includes order taking and billing system), and wherein the user is not required (Cooke Para. [0185] the signature may be captured with a touch pad, but the processor may also be equipped to understand gestures, like the okay symbol, to confirm a transaction).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0066749 A1 Cooke et al in view of US 2017/0161851 A1 Li et al..

Regarding claim 4, Cooke teaches the command-adaptive order processing terminal as recited in claim 2. Cooke fails to explicitly disclose wherein said terminal further comprises: a state processor, configured to queue state changes in order queues that correspond to said electronic orders; and an order processor, coupled to said state processor and within which said configuration manager is disposed, configured to generate said state changes, and configured to access and transmit said state changes in each of said order queues to said backend server, from oldest to youngest, when operably connected to a network, (Li Para. [0005] food order management system) and teaches wherein said terminal further comprises: a state processor, configured to queue state changes in order queues that correspond to said electronic orders (Li Para. [0057] one or more mobile network terminals, the terminals are capable of receiving and sending order from servers to the kitchen, to the front of house); and an order processor, coupled to said state processor and within which said configuration manager is disposed, configured to generate said state changes, and configured to access and transmit said state changes in each of said order queues to said backend server, from oldest to youngest (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of state may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order), when operably connected to a network, wherein said order processor comprises current order state fields corresponding to all of said electronic orders (Li Para. [0014] each device may communicate over the specific server; each sever may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the (Li Para. [0020]).

Regarding claim 5, modified Cooke teaches the command-adaptive order processing terminal as recited in claim 4. Cooke fails to explicitly disclose wherein the terminal operably connects to said network via one or more Wi-Fi access points. Li teaches wherein the terminal operably connects to said network via one or more Wi-Fi access points (Li Para. [0014] each device may communicate over the specific server; each server may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks, one of which is wifi). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the wifi connection of Li. The motivation for doing so would be to allow for the front of house ordering with gestures of Cooke, with the processing capabilities to communicate the order, and the status thereof, with the entire restaurant staff, which allows for clear communication (Li Para. [0020]).

Regarding claim 11, Cooke teaches the command-adaptive order processing terminal as recited in claim 9. Cooke fails to explicitly disclose wherein said terminal further comprises: a state processor, configured to queue state changes in order queues that correspond to said electronic orders, wherein said order processor generates said state changes, and to accesses and transmits said state changes in each of said order queues to said backend server, from oldest to youngest, when operably connected to a network.  Li teaches wherein said terminal further comprises: a state processor, configured to queue state changes in order queues that correspond to said electronic orders (Li Para. [0057] one or more mobile network terminals, the terminals are capable of receiving and sending order from servers to the kitchen, to the front of house), wherein said order processor generates said state changes, and to accesses and transmits said state changes in each of said order queues to said backend server, from oldest to youngest, when operably connected to a network (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of state may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order; Para. [0014] each device may communicate over the specific server; each sever may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the processor of Li. The motivation for doing so would be to allow for the front of house ordering with gestures of Cooke, with the processing capabilities to communicate the order, and the status thereof, with the entire restaurant staff, which allows for clear communication about the status of the order, as well as any possible changes made by any user in the restaurant (Li Para. [0020]).

Regarding claim 12, modified Cooke teaches the command-adaptive order processing terminal as recited in claim 11. Cooke fails to explicitly disclose wherein the terminal operably connects to said network via one or more Wi-Fi access points.  Li teaches wherein the terminal operably connects to said network via one or more Wi-Fi access points (Li Para. [0014] each device may communicate over the specific server; each server may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks, one of which is wifi). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the wifi connection of Li. The motivation for doing so would be to allow for the front of house ordering with gestures of Cooke, with the processing capabilities to communicate the order, and the status thereof, with the entire restaurant staff, which allows for clear communication Li Para. [0020]).

Regarding claim 18, modified Cooke teaches the method as recited in claim 16. Cooke fails to explicitly disclose wherein the terminal further comprises: via a state processor, queueing state changes in order queues that correspond to the electronic orders; and generating the state changes, and accessing and transmitting the state changes in each of the order queues to a backend server, from oldest to youngest, when operably connected to a network. Li teaches wherein the terminal further comprises: via a state processor, queueing state changes in order queues that correspond to the electronic orders; and generating the state changes, and accessing and transmitting the state changes in each of the order queues to a backend server, from oldest to youngest, when operably connected to a network (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of state may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order; Para. [0014] each device may communicate over the specific server; each sever may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Li Para. [0020]).

Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0066749 A1 Cooke et al. in view of US 2017/0269703 A1 Khosravy et al..

Regarding claim 6, Cooke teaches the command-adaptive order processing terminal as recited in claim 1. Cooke fails to explicitly disclose wherein said configuration manager modifies text size of said electronic orders on said display as a function of said distance. Khosravy is in the field of gesture based operations (Khosravy Abstract, gesture based input) and teaches wherein said configuration manager modifies text size of said electronic orders on said display as a function of said distance (Khosravy Para. 0083-0084] the size of the image may be adjusted for granularity). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the size adjustment of Khosravy. The motivation for doing so would be to allow for interaction with smaller mobile devices, which have complex and small touchscreen or keypads (Khosravy Para. [0006]).

(Khosravy Para. 0083-0084] the size of the image may be adjusted for granularity). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the size adjustment of Khosravy. The motivation for doing so would be to allow for interaction with smaller mobile devices, which have complex and small touchscreen or keypads (Khosravy Para. [0006]).

Regarding claim 19, Cooke teaches the method as recited in claim 15. Cooke fails to explicitly disclose further comprising: modifying text size of the electronic orders on the display as a function of the distance.  Khosravy teaches further comprising: modifying text size of the electronic orders on the display as a function of the distance (Khosravy Para. 0083-0084] the size of the image may be adjusted for granularity). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Cooke with the size adjustment of Khosravy. The motivation for doing so would be to allow (Khosravy Para. [0006]).
  

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0066749 A1 Cooke et al. in view of  US 2009/0249443 A1 Fitzgerald et al.

Regarding claim 7, Cooke discloses the command-adaptive order processing terminal as recited in claim 1. Cooke fails to explicitly disclose wherein when operating in an anti-theft mode and when said motion sensor detects movement, said order processor directs a camera to capture an image of an unauthorized user, and directs that said image be shown in an area of said display along with a message to said unauthorized user directed to preclude tampering and/or theft. Fitzgerald is in the field of device authorization (Fitzgerald Abstract, device loss and theft prevention) and teaches wherein when operating in an anti-theft mode and when said motion sensor detects movement, said order processor directs a camera to capture an image of an unauthorized user, and directs that said image be shown in an area of said display along with a message to said unauthorized user directed to preclude tampering and/or theft (Fitzgerald Para. [0030] notification of an unauthorized user, a message may be sent to the device; Para. [0092] a camera may capture a image of video clip of the unauthorized user). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke, with the theft (Fitzgerald Para. [0093]).

Regarding claim 14, Cooke teaches the command-adaptive order processing terminal as recited in claim 8. Cooke fails to explicitly disclose wherein when operating in an anti-theft mode and when said motion sensor detects movement, said order processor directs a camera to capture an image of an unauthorized user, and directs that said image be shown in an area of said display along with a message to said unauthorized user directed to preclude tampering and/or theft.  Fitzgerald teaches wherein when operating in an anti-theft mode and when said motion sensor detects movement, said order processor directs a camera to capture an image of an unauthorized user, and directs that said image be shown in an area of said display along with a message to said unauthorized user directed to preclude tampering and/or theft (Fitzgerald Para. [0030] notification of an unauthorized user, a message may be sent to the device; Para. [0092] a camera may capture a image of video clip of the unauthorized user). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke, with the theft prevention of Fitzgerald. The motivation for doing so would be provide the identity of the unauthorized user to security, in order to properly prosecute the perpetrator, or if (Fitzgerald Para. [0093]).

Regarding claim 20, Cooke teaches the method as recited in claim 15. Cooke fails to explicitly disclose wherein when operating in an anti-theft mode and when the motion sensor detects movement, directing a camera to capture an image of an unauthorized user, and directing that the image be shown in an area of the display along with a message to the unauthorized user directed to preclude tampering and/or theft. Fitzgerald teaches wherein when operating in an anti-theft mode and when the motion sensor detects movement, directing a camera to capture an image of an unauthorized user, and directing that the image be shown in an area of the display along with a message to the unauthorized user directed to preclude tampering and/or theft (Fitzgerald Para. [0030] notification of an unauthorized user, a message may be sent to the device; Para. [0092] a camera may capture an image of video clip of the unauthorized user). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Cooke, with the theft prevention of Fitzgerald. The motivation for doing so would be provide the identity of the unauthorized user to security, in order to properly prosecute the perpetrator, or if (Fitzgerald Para. [0093]).

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
Regarding 102, Applicant disagrees that the configuration manager may not be construed at the processor device of Cooke, but Examiner disagrees. The configuration manager is able to take in information from microphone and motion sensors, send the information to a server where the gesture may be found within a database and a command is forwarded from the server to the processor to send to a display to complete an action. The processor of Cooke is able to receive microphone and motion sensors, and send commands to a display, as shown in Fig. 19. Further, the processor of Cooke is able to send and receive commands to server and third party server as shown in Fig. 19 1530 and 1530A. The applicants main argument relies on the processor and backend server being two separate entities that perform separate functions, but Examiner asserts that Cooke is able to teach that the terminal corresponds to the processor, and the backend server corresponds to the various third party, off site servers which may contain a variety of information, including how the gestures correlate to display commands.
Regarding 103, the argument is based on their reliance on amended claims that have been argued as being allowable, but since Examiner has 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687